Title: From George Washington to George Measam, 27 October 1778
From: Washington, George
To: Measam, George


          
            Sir,
            Head Quarters Fredericksburgh October 27th 1778
          
          I have desired General Gates to draw upon you for cloathing for the three brigades with him, so far as they may be now deficient. This only extends to uniforms as I suppose there is a sufficiency of these remaining at Springfie[l]d and take it for granted all other kind of cloathing is already on its way I would not choose to have any thing whatsoever stopped on the road; which would only serve to produce confusion. It is probable you will not have to supply the whole three brigades, as I have been informed, that General Patterson’s has been already fully supplied in another way and that this is also the case, with some regiments in the other two—if so, they are not to have a double supply; but this matter General Gates is to regulate.
          All the old cloathing is to be delivered in to you—I am persuaded every pretence will be seized to elude this—I have therefore requested General Gates to pay particular attention to the matter—You will also 
            
            
            
            be pointedly exact in requiring compliance in this and in every other instance. I am Sir &[ca].
          
          p.s. I have confined the matter to uniforms because I suppose all other articles are already on the road. If this should not be the case, you will deliver any other kind of cloathing which may still be at Springfield—The proportion we allow here is one shirt one pr stockings and one pr shoes pr man, and half the number of blankets and one fourth the number of hats deficient in each regiment.
          
        